Supreme Court.

George W. Rouse & Silas Smith vs. Stephen Mack & Otis Fisher


To James McCloskey and Shubal Conant.

You and each of you are hereby notified to appear, as administrators of the Estate of Otis Fisher deceased, one of the defendants in the above entitled cause, before the Judges of the Supreme Court of the Territory of *612Michigan, at the Council House in the City of Detroit on the third Monday of September Instant, to answer for the said Otis Fisher deceased, in the above entitled cause. Detroit September 9th. 1822.
By order of the Court.
[seal] Melvin Dorr Clerk